Per Curiam.

It is unnecessary to decide, whether this application is within the 27th section of the act, since w© are clearly of opinion that it is unfounded on the merits. The trustees in selling the land, acted in auter droit, and the covenants in the deed are expressly confined to their own acts, and do not warrant the title. They merely sold all the right and title of the Ringwood Company, and it was incumbent on the purchaser to look to the goodness of the title. There is neither an express nor an implied warranty on the part of the trustees ; and the rule of caveat emptor strictly . applies. The motion must be denied.
Rule refused.